Citation Nr: 1500271	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-29 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for chloracne as due to Agent Orange exposure.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for sleep disturbance, including obstructive sleep apnea and restless leg syndrome, to include as secondary to service-connected diabetes mellitus, type II (DM), peripheral neuropathy, and tinnitus.

4.  Entitlement to service connection for hypertension to include as due to Agent Orange or as secondary to service-connected DM.

5.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a disability manifested by tremors, claimed as Parkinson's disease, to include as due to Agent Orange exposure; or alternatively, as secondary to service-connected DM.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his representative


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The December 2011 decision denied service connection for Parkinson's Disease, while service connection for the other claimed disabilities was denied in the April 2010 rating decisions.  Although the Veteran's October 2010 notice of disagreement did not include the issue pertaining to service connection for a psychiatric disorder, he submitted a statement in February 2011 which provided details concerning in-service stressors.  As the statement was new and material pursuant to 38 C.F.R. § 3.156(b), the April 2010 decision did not become final with respect to the psychiatric disorder issue.  

In July 2013 the Veteran and his spouse testified before a Decision Review Officer (DRO) at the RO.  The Veteran, his spouse, and his representative also testified before the undersigned Veterans Law Judge (VLJ) during a May 2014 videoconference hearing.  At that time, the Veteran requested that the record be held open for 60 days to allow him time to submit additional evidence; however, no such evidence has been received.  Transcripts of the hearings have been associated with the physical file.

The Board notes that the evidence of record is contained in a physical file and electronic "Virtual VA" and VBMS files.

The issue of hyperlipidemia has been raised by the record in a February 2010 statement, and does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is required before the remaining issues on appeal are adjudicated.

At the outset the Board notes that the Veteran stated during his May 2014 Board hearing that VA treatment records from the end of January 2014 would be submitted subsequent to the hearing.  As noted above, the Veteran requested that the record be held open for 60 days to allow him time to submit additional evidence; however, no such evidence has been received.  The Veteran also testified to being treated at the Vet Center. 

Thus, there are potentially outstanding relevant records in VA's possession.   Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Consequently, the Board finds that VA must attempt to obtain any VA records currently associated with the claims file, particularly any dated from January 2014.

Chloracne as due to Agent Orange Exposure

The Veteran contends that he has chloracne as a result of Agent Orange exposure.

The Veteran served in the Republic of Vietnam from May 1, 1969, to March 27, 1970.  As such, exposure to Agent Orange is conceded.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a) (6) (iii).

In a January 2010 VA Agent Orange program note, chloracne was diagnosed under a heading "conditions probably related to Agent Orange exposure".

The Board finds that this notation is inadequate for adjudication purposes.

The Board finds that since the evidence of record confirms that the Veteran was diagnosed with chloracne, and the VA treatment record indicates that it may be related to service, the Veteran should be afforded a VA examination so that a medical nexus opinion may be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c) (4) (2013). 

Sleep Disturbance and Hypertension

The Veteran contends that service connection is warranted for hypertension, to include as due to Agent Orange or as secondary to diabetes mellitus.  He also claims service connection for sleep disturbance, to include obstructive sleep apnea and restless leg syndrome, to include as secondary to his service-connected DM, peripheral neuropathy and tinnitus.  He has also claimed that hypertension and sleep disturbance are secondary to the claimed psychiatric disorder and disability manifested by tremors.  

VA must adjudicate all theories of entitlement reasonably raised by the record; moreover, a veteran's alternative theories of entitlement to service connection are encompassed within a single claim.  Roebuck v. Nicholson, 20 Vet. App. 307 (2006); see also Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).  Accordingly, the Veteran's secondary theory of entitlement requires complete notice and adjudication as a component of the instant appeal. 

At present, the Veteran has not been provided with a Veterans Claims Assistance Act of 2000 (VCAA) notice letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) informing him of the information and evidence not of record that is necessary to substantiate the claim of service connection on a secondary basis under 38 C.F.R. § 3.310.  Therefore, upon remand, he should be sent a VCAA notice letter addressing service connection for the claimed disabilities on both direct and secondary bases.  Moreover, the AOJ must adjudicate the Veteran's claim to include both alternative theories of entitlement involving direct and secondary service connection.   

Finally, during the Board hearing, the Veteran noted receiving treatment from St. Mary's Hospital in relation to his sleep disturbance.  Therefore on remand, the AOJ should ensure that any outstanding records are obtained. 

Acquired Psychiatric Disorder to include PTSD

The Board notes that the Veteran was afforded a VA examination in March 2011 in which the VA examiner diagnosed malingering.  The examiner stated that the Veteran was treated for depression and sleep disorder by Dr. S.; he was treated for depression and anxiety at that facility; and a nurse practitioner inexplicably diagnosed PTSD without justifying the diagnosis.  The examiner found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.

A review of VA treatment records reflects diagnoses of anxiety disorder, PTSD, and depression.  A private treatment record in March 2010 also showed a diagnosis of PTSD.  See McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007). 

As such the Board finds that clarification as to the diagnosis of PTSD is necessary.  Similarly, the record reflects other diagnosed psychiatric disabilities during the appeal period; however, no opinion as to the relationship between those disabilities and service was provided.

Additionally, the Board notes that in statements and testimony following the March 2011 VA examination report, the Veteran and his spouse complained that the VA examiner conducted himself in an inappropriate manner while performing the examination.  Reportedly, they filed a complaint against the VA examiner.  Given the Veteran's complaints regarding the examination and the examiner, on remand the requested VA examination should be performed by a different VA examiner.

Disability manifested by tremors, claimed as Parkinson's Disease

The Veteran claims that service connection is warranted for Parkinson's disease as related to Agent Orange exposure; or alternatively, as secondary to his service-connected DM.  On remand, the Veteran's secondary theory of entitlement requires complete notice and adjudication as a component of the instant appeal.

The Board notes that the Veteran has not been formally diagnosed with Parkinson's disease, but he contends that his medical treatment for chronic hand tremors, head nodding, and difficulty swallowing and blinking are symptoms of Parkinson's disease.

To this point, the Veteran testified before the undersigned that he saw a neurologist "about a month ago" and had a scheduled appointment for July 2014.  Moreover, during a March 2010 VA examination, the Veteran noted seeing a neurologist for seven years.

Consequently, as noted above, the Board finds that VA must attempt to obtain any outstanding VA records.

Hearing Loss

The Veteran testified that he received a hearing test at VA during the year prior to the hearing.  VA treatment records reflect that the Veteran was seen in October 2013 and that audiological testing was performed.  The results of puretone testing from 500 to 4000 Hertz are not of record and should be obtained on remand.
 
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing him the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), including the notice required pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006) for the remanded claims of service connection for sleep disturbance, hypertension, and a disability manifested by tremors.  The letter should specifically advise him of the evidence required to support a claim on the alternative theories of entitlement involving direct and secondary service connection.

2.  Contact the Veteran and ask him to identify all non-VA clinicians who have treated him for the claimed disabilities since his service separation.  Attempt to obtain any medical records not currently associated with the physical or electronic claims file and associate them therewith, particularly any records identified by the Veteran, from St. Mary's Hospital.  Perform any and all follow-up as necessary, and document negative results.

3.  Obtain VA treatment records dating from January 2014.  

4.  Obtain the results of VA puretone audiological testing at each threshold from 500 to 4000 hertz from October 2013.  If the results are not available electronically, request the record directly from the VA facility/audiologist.  

If it is not evident from the documentation whether the October 2013 speech recognition scores were obtained using the Maryland CNC Test, request clarification from the VA facility/audiologist.

5.  Request updated treatment records from the Vet Center.

6.  Thereafter, the Veteran should be afforded an examination by an examiner with appropriate expertise to determine the nature and etiology of his chloracne.  The physical and electronic claim files must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and the review of the claims files, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's chloracne is etiologically related to his active service, to include his conceded exposure to Agent Orange.  The rationale for each opinion expressed must also be provided. 

7.  Thereafter, the Veteran should be afforded an examination by an examiner, different than the one who conducted the March 2011 examination, with appropriate expertise to determine the nature and etiology of his acquired psychiatric disorders.  The physical and electronic claim files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and the review of the claims files, the examiner should provide answers to the following:

(a) Clarify whether the Veteran currently has or ever had a diagnosis of PTSD during the appeal period.  

(b) If the Veteran has or had a diagnosis of PTSD, the examiner should address whether it is at least as likely as not (i.e., probability of 50 percent), that the identified PTSD is etiologically related to the Veteran's period of military service, to include the fear of hostile military activity.  In this regard, the examiner's attention is directed to the representative's informal hearing presentation of November 2014 on VBMS as well as the Veteran's statement of February 2011 and testimony concerning rocket and mortar attacks, small arms attacks, the ammunition dump having been blown up, and people being killed.  

(c) Whether it is at least as likely as not (i.e., probability of 50 percent), that any other acquired psychiatric disability, to include anxiety disorder, depression, bipolar disorder and a mood disorder, are etiologically related to the Veteran's period of military service.  

A rationale which considers the clinical and lay evidence of record should accompany any opinion(s) provided in the report.

8.  After additional medical evidence has been obtained to the extent possible, the Veteran should be afforded an examination by an examiner with appropriate expertise to determine the nature and etiology of his hypertension.  The physical and electronic claim files must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

a.  Based on the examination results and the review of the claims files, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension is etiologically related to his active service, to include his conceded exposure to Agent Orange.  A full and complete rationale, which considers the National Academy of Sciences (NAS) finding of "limited or suggestive evidence of an association" is required.

b.  The examiner should also provide an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension is caused by or is due to the service-connected diabetes mellitus.

c.  The examiner should also provide an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension is aggravated (i.e., worsened beyond the natural progress) by the service-connected diabetes mellitus.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.

The rationale for each opinion expressed must also be provided. 
 
9.  After additional medical evidence has been obtained to the extent possible, the Veteran should be afforded an examination by an examiner with appropriate expertise to determine the nature and etiology of his sleep disturbance, including obstructive sleep apnea and restless leg syndrome.  The physical and electronic claim files must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

a.  Based on the examination results and the review of the claims files, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's sleep disturbance, including obstructive sleep apnea and restless leg syndrome is etiologically related to his active service.  

b.  The examiner should also provide an opinion as to whether there is a 50 percent or better probability that the Veteran's sleep disturbance, including obstructive sleep apnea and restless leg syndrome is caused by or is due to the service-connected diabetes mellitus, peripheral neuropathy and tinnitus.

c.  The examiner should also provide an opinion as to whether there is a 50 percent or better probability that the Veteran's sleep disturbance, including obstructive sleep apnea and restless leg syndrome is aggravated (i.e., worsened beyond the natural progress) by the service-connected diabetes mellitus, peripheral neuropathy and tinnitus.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's sleep disturbance, including obstructive sleep apnea and restless leg syndrome found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus, peripheral neuropathy and tinnitus.

The rationale for each opinion expressed must also be provided. 

The AOJ also should undertake any other development it determines to be warranted. 

10.  Then, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

















